Name: Commission Regulation (EEC) No 1376/86 of 7 May 1986 on the issue of supplementary trade mechanism (STM) licences for certain floriculture products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 120/34 Official Journal of the European Communities 8 . 5 . 86 COMMISSION REGULATION (EEC) No 1376/86 of 7 May 1986 on the issue of supplementary trade mechanism (STM) licences for certain floriculture products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), Having regard to Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the application for the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal (2), and in particular Article 2 (2) thereof, Whereas Article 2 (2) of Regulation (EEC) No 643/86 laid down that, in the case of products for which there is a particular need to monitor the issue of STM licences in order to determine the likelihood of the indicative ceilings being exceeded, the Commission may decide that the licences are to be issued in accordance with the provi ­ sions of the first subparagraph of Article 6 (2) of Commis ­ sion Regulation (EEC) No 574/86 (') on the fifth day following the day the application is submitted, unless special measures have been taken during this period ; whereas there is a likelihood of the indicative ceilings being exceeded in respect of ornamental plants falling within subheading 06.02 ex D of the Common Customs Tariff ; whereas , therefore the STM licences should be issued in accordance with the provisions of the first subparagraph of the said Article 6 (2), HAS ADOPTED THIS REGULATION : A rticle 1 The provisions of the first subparagraph of Article 6 (2) of Regulation (EEC) No 574/86 and of Article 4 (2) of Regu ­ lation (EEC) No 643/86 shall apply in respect of the following products : CCT heading No N1MEXE code Description 06.02 ll Other live plants , including trees , shrubs , bushes , roots , I cuttings and slips : ex D. Other 06.02-96  Ornamental plants 06.02-99 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986, p . 106 . (2) OJ No L 60 , 1 . 3 . 1986, p . 39 . (  ') OJ No L 57, 1 . 3 . 1986, p. 1 .